Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the evidence is sufficient to support the *945conviction of criminal possession of stolen property in the fourth degree (Penal Law § 165.45; see, People v Alamo, 34 NY2d 453; see also, People v Zorcik, 67 NY2d 670, 671).
The prosecutor was properly allowed to impeach his own witness. The testimony of that witness affirmatively damaged the People’s case and there is no indication that the prosecutor called the witness in bad faith (see, People v Magee, 128 AD2d 811, lv denied 70 NY2d 650). (Appeal from Judgment of Livingston County Court, Meyer, J.—Criminal Possession Stolen Property, 4th Degree.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.